      Case 5:20-cv-04056-HLT-KGG Document 12 Filed 12/01/20 Page 1 of 1




                                UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS

LOUIS SWARTZ, JR.,                                  )
                                                    )
                       Plaintiff,                   ) Case No. 5:20-cv-04056-HLT-KGG
                                                    )
v.                                                  )
                                                    )
FEDEERAL EXPRESS CORPORATION,                       )
                                                    )
                       Defendant.                   )


                 STIPULATION OF DISMISSAL WITHOUT PREJUDICE

       The plaintiff, by and through his respective counsel of record, and pursuant to Fed. R. Civ.

P. 41(a)(1)(A)(ii), hereby stipulates to dismissal without prejudice of the above-captioned action.



                                             Respectfully submitted,


                                             By: /s/ Timothy R. Love II
                                             Timothy R. Love II, #27693
                                             Dustin L. DeVaughn, #16559
                                             DeVaughn James Injury Lawyers
                                             3241 N. Toben
                                             Wichita, Kansas 67226
                                             tlove@devaughnjames.com
                                             ddevaughn@devaughnjames.com
                                             Attorneys for Plaintiff
